___________

                                    No. 95-2971
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Western District of Missouri.
Ralph S. Stowe,                          *        [UNPUBLISHED]
                                         *
              Appellant.                 *


                                    ___________

                     Submitted:     March 6, 1996

                           Filed:   March 8, 1996
                                    ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

     Ralph S. Stowe entered an unconditional guilty plea to attempted
forcible rescue of seized property, in violation of 26 U.S.C. § 7212(b),
and the district court1 sentenced him to five years probation.     On appeal,
Stowe raises numerous jurisdictional and non-jurisdictional challenges to
his conviction.


     We reject as meritless Stowe's jurisdictional claims:       the district
court had jurisdiction over the instant offense under 18 U.S.C. § 3231, see
United States v. Rosnow, 977 F.2d 399, 412-13 (8th Cir. 1992) (per curiam)
(§ 3231 "grants jurisdiction to district courts over all offenses against
the laws of the United States"), cert. denied, 507 U.S. 990 (1993), and
over Stowe because




     1
      The Honorable D. Brook Bartlett, Chief Judge, United States
District Court for the Western District of Missouri.
he was a citizen of Missouri where he was gainfully employed.   By his valid
guilty plea, Stowe waived all the non-jurisdictional issues he now raises
on appeal.   See United States v. McNeely, 20 F.3d 886, 888 (8th Cir.) (per
curiam), cert. denied, 115 S. Ct. 171 (1994); United States v. Stewart, 972
F.2d 216, 217-18 (8th Cir. 1992).


     Finally, we conclude the district court did not err by requiring
Stowe to file an affidavit of financial status before considering his
motion for in forma pauperis status on appeal, see 28 U.S.C. § 1915(a), and
we grant Stowe's motion to supplement the record.


     The judgment is affirmed.


     A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-